              Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 1 of 17

                                                                  USDC-SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YOR                                      DOC#:
                                                                  DATE FILED: 9-17-20
 UNITED STATES OF AMERICA

                         v.                                           20-CR-391 (RA)

 LAEL YOUNG,                                                              ORDER

                              Defendant.



RONNIE ABRAMS, United States District Judge:



         The Clerk of Court is respectfully directed to file the Center for Community Alternatives’ brief

(attached here) on the docket for the above-referenced matter.

SO ORDERED.

Dated:      September 18, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
         Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 2 of 17




                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK




UNITED STATES OF AMERICA,                    Case No. 20-CR-00391
                                             (RA)

                v.                           BRIEF OF AMICUS
                                             CURIAE CENTER FOR
LAEL YOUNG,                                  COMMUNITY
            Defendant.                       ALTERNATIVES




                     BRIEF OF AMICUS CURIAE
              CENTER FOR COMMUNITY ALTERNATIVES




                                                               Brian A. Jacobs
                                                         Morvillo Abramowitz
                                                    Grand Iason & Anello P.C.
                                                     565 Fifth Avenue, 10th Fl.
                                                        New York, NY 10017
                                                               (212) 856-9600
             Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 3 of 17




                                        TABLE OF CONTENTS

PRELIMINARY STATEMENT.................................................................................1

INTEREST OF AMICUS CURIAE ...........................................................................2

ARGUMENT ..............................................................................................................4

           I.       The routine granting of protective orders covering police records
                    undermines recently enacted New York State laws increasing the
                    public availability of police records. ...................................................4

                    A. New York recently enacted laws combatting police misconduct
                       by increasing the public availability of police records...................5

                    B. If the government amasses a thicket of protective orders like the
                       one requested here, those orders will undercut New York’s recent
                       police accountability reforms. ........................................................7

CONCLUSION .........................................................................................................11




                                                          i.
           Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 4 of 17




                                  TABLE OF AUTHORITIES
                                                                                                     Pages

Statutes
N.Y. Exec. Law § 70-b (McKinney) ......................................................................... 6
N.Y. Exec. Law § 234 (McKinney) ........................................................................... 6
N.Y. Judiciary Law § 212 (McKinney) ..................................................................... 7
N.Y. Pub. Off. Law § 86 (McKinney) ................................................................. 5, 11
Section 50-a of the New York Civil Rights Law............................................... 1, 2, 5

Rules
Fed. R. Crim. Pro. 49.1……………………………………………………………10
N.Y. St. R.P.C. Rule
  4.4………………………………………………………………………………..10
Model Rules of Prof’l Conduct
  R. 1.3…………………………………………………………………………….10
S.D.N.Y. Local Crim. Rule 23.1….……………………………………………….10

Sessions Law
N.Y. Legis. 96 (2020), 2020 Sess. Law News of N.Y. Ch. 96 (S. 8496)
 ……………………………………………………………………………………5

Legislation
N.Y. Senate-Assembly Bill S3398, A1685, 243rd N.Y. Leg.
 Sess.……………………………………………………………………………....5
N.Y. Senate-Assembly Bill S4214, A2671, 243rd N.Y. Leg.
 Sess.………………………………………………………………………………5
N.Y. Senate Bill S4215, 243rd N.Y. Leg.
 Sess……………………………………………………………………………….5
N.Y. Senate-Assembly Bill S8493, A8647-A, 243rd N.Y. Leg.
 Sess.………………………………………………………………………………6
N.Y. Senate-Assembly Bill S2574-C, A10609-C, 243rd N.Y. Leg.
 Sess……………………………………………………………………………….6
N.Y. Senate-Assembly Bill S1830, A10609, 243rd N.Y. Leg.
 Sess……………………………………………………………………………….6

Other Authorities
August 13, 2020, Motion for a Protective Order (Docket No. 15) ..……………….1




                                                    ii.
            Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 5 of 17




Erin Durkin, Dozens of Groups Push City and State to Publish Correction Officer
  Disciplinary Records, Politico (Aug. 27, 2020)
  https://tinyurl.com/y2nltnsz....................................................................................3
Justice Roadmap (Feb. 3, 2020) https://tinyurl.com/y5v53c8g.................................3
September 8, 2020, Letter Request for Protective Order (Docket No.
  21)………………………………………………………………………………...3
Stephen Maugeri, Bail and Discovery Reform Rollbacks Take Effect, Advocates
  Concerned About Changes, CBS News 6 (July 2, 2020)
  https://cbs6albany.com/news/local/bail-and-discovery-reform-rollbacks-take-
  effect-advocates-concerned-about-changes............................................................4
N.Y. Assembly, Floor Debate, 198, 243rd N.Y. Leg., Reg. Sess., (June 9, 2020),
  https://tinyurl.com/y4z8jhom..................................................................................6
United States v. Fowlkes, 20 Cr. 00309 (AJN), Aug. 19, 2020,
  Transcript………………………………………………………………………...10
United States v. Hoskins, No. 20 Cr. 399 (PGG), Aug. 28, 2020,
  Transcript………………………………………………………………………...10




                                                      iii.
          Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 6 of 17




                        PRELIMINARY STATEMENT

      In response to the recent public outcry over the killing of George Floyd, the

New York State Legislature repealed section 50-a of the New York Civil Rights

Law (“50-a”), which had previously shielded certain records of police misconduct

from public scrutiny.1 In the present case, however, the government has now twice

asked this Court to enter a protective order that would shield from the public

various law enforcement records, some of which may well be the sorts of records

that the repeal of section 50-a, as well as other recent legislative reforms, were

meant to bring to light. See September 8, 2020, Letter Request for Protective

Order (Docket No. 21) (“Gov’t Letter”); see August 13, 2020, Motion for a

Protective Order (Docket No. 15) (“Gov’t Mot.”).

      In justifying its request for a protective order, the government has asserted

that the public dissemination of certain discovery materials “might adversely affect

law enforcement interests,” Gov’t Letter at 2 (emphasis added), and that this is

“not a complex” criminal case, Gov’t Mot. at 4. But those justifications will exist

in many routine cases, and if courts in this District begin routinely granting such

threadbare applications for protective orders that make police records confidential,



      1
         The defendant consents to the filing of this brief; the government objects.
No counsel for a party authored this brief in whole or in part. No person or entity
other than the amicus curiae and its counsel made a monetary contribution to the
preparation and submission of this brief.
                                         1
         Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 7 of 17




those orders could effectively negate in significant part recent legislative efforts to

expose records of police misconduct to public scrutiny.

      The Center for Community Alternatives (“CCA”), which played a central

role in advocating for the repeal of section 50-a as well as other recent reforms,

respectfully submits this amicus brief to describe its recent advocacy efforts and

how the routine granting of protective orders such as the one the government has

requested in this case undermines those efforts.

                       INTEREST OF AMICUS CURIAE

      Founded in 1981, the CCA is a leader in the field of community-based

alternatives to incarceration. Its mission is to promote reintegrative justice and a

reduced reliance on incarceration through advocacy, direct service and public

policy in pursuit of civil and human rights. CCA provides an array of alternatives

to incarceration including gender-specific and age-specific treatment programs as

well as sentence mitigation and court advocacy services. CCA helps men and

women released from jail and prison secure employment and stable housing.

Young people impacted by the criminal legal system also have the opportunity to

participate in constructive community programs, finish their schooling and remain

in their communities. CCA serves over 2,500 New Yorkers annually in New York

City, Rochester and Syracuse. In addition to direct services, CCA addresses the




                                          2
          Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 8 of 17




inadequacies of the criminal legal system through advocacy and public policy

initiatives.

        CCA is interested in this case because it is concerned that the routine

granting of protective orders covering police records will undermine its recent

advocacy efforts (which were met with legislative success) aimed at making

records of police misconduct and abusive police tactics more available to the

public. As a partner in the organization of Communities United for Police Reform,

CCA was integrally involved in the advocating for the recent passage of legislation

to repeal 50-a, which previously shielded police misconduct records from public

view.

        As part of this effort, CCA played a coordinating role in developing a slate

of legislative priorities to hold abusive police accountable known as “the Justice

Roadmap.” See Justice Roadmap (Feb. 3, 2020) https://tinyurl.com/y5v53c8g.

Following the repeal of 50-a, CCA organized open letters to New York Governor

Cuomo and New York City Mayor de Blasio calling for the creation of a public

database of correction officer misconduct records. See Erin Durkin, Dozens of

Groups Push City and State to Publish Correction Officer Disciplinary Records,

Politico (Aug. 27, 2020) https://tinyurl.com/y2nltnsz. Over the past few years,

CCA has also successfully advocated for pretrial reform legislation, including

pretrial discovery reform and bail reform legislation. See Stephen Maugeri, Bail

                                          3
        Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 9 of 17




and Discovery Reform Rollbacks Take Effect, Advocates Concerned About

Changes, CBS News 6 (July 2, 2020) https://cbs6albany.com/news/local/bail-and-

discovery-reform-rollbacks-take-effect-advocates-concerned-about-changes. CCA

offers this amicus brief in an effort to highlight its advocacy work and the degree

to which the routine issuance of protective orders like the one the government

requested here blunt the effectiveness of those efforts.

                                  ARGUMENT

I. The routine granting of protective orders covering police records
   undermines recently enacted New York State laws increasing the public
   availability of police records.

      The government’s request for a protective order that would keep police

records confidential comes against the backdrop of a burst of activity in the New

York State Legislature this past summer aimed at achieving exactly the opposite:

bringing into public view police records that may contain evidence of misconduct

and abusive police tactics. If the government is able to obtain protective orders on

a routine basis that keep police records confidential based on nothing more than

bare references to a potential adverse impact on law enforcement interests, the

combined impact of those orders will hollow out the Legislature’s careful efforts to

combat harmful police practices through increased transparency.




                                         4
        Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 10 of 17




      A. New York recently enacted laws combatting police misconduct by
         increasing the public availability of police records.

      In response to mass protests in the wake of the killing of George Floyd in

late May this year, the New York State Legislature passed into law a sweeping set

of reforms intended to enhance police accountability and transparency. The

centerpiece of these legislative reforms was the complete repeal of section 50-a of

the New York Civil Rights Law, which had long worked to keep hidden records of

police misconduct. N.Y. Legis. 96 (2020), 2020 Sess. Law News of N.Y. Ch. 96

(S. 8496). The Legislature replaced 50-a with provisions that permit the public to

access New York Police Department disciplinary records, including any

“complaints, allegations, and charges against” officers, through the state’s

Freedom of Information Laws (FOIL). N.Y. Pub. Off. Law § 86(6)(a)

(McKinney).

      In adopting these reforms, the Legislature enhanced, to a significant extent,

public access to police records that may contain evidence of misconduct. For

example, the Legislature rejected multiple alternative proposals that would have

merely narrowed the scope of 50-a without fully repealing it. See, e.g., N.Y.

Senate-Assembly Bill S4214, A2671, 243rd N.Y. Leg. Sess. (authorizing members

of a civilian review board to petition a court for the release of police misconduct

records); N.Y. Senate Bill S4215, 243rd N.Y. Leg. Sess. (narrowing the definition

of the sort of records covered by 50-a); N.Y. Senate-Assembly Bill S3398, A1685,
                                         5
        Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 11 of 17




243rd N.Y. Leg. Sess. (same). Moreover, in enacting the complete repeal of 50-a,

multiple legislators made clear that they intended for all records—including

unsubstantiated allegations of misconduct—to be made available to the public.

See, e.g., N.Y. Assembly, Floor Debate, 198, 243rd N.Y. Leg., Reg. Sess., (June 9,

2020), https://tinyurl.com/y4z8jhom (Assemblymember Bichotte stating, “I’m

happy to know that unsubstantiated [allegations] will be also open to the public.”).

The repeal of 50-a was accompanied by other transparency and accountability

reforms. For example, the Legislature passed a new law requiring all state police

officers to wear body cameras that would record their interactions with the public,

including “all arrests and summonses,” “all searches of persons and property,” and

“investigative actions where there are interactions with members of the public.”

N.Y. Exec. Law § 234(2)(c), (e), (g) (McKinney); N.Y. Senate-Assembly Bill

S8493, A8647-A, 243rd N.Y. Leg. Sess. The Legislature further created a special

prosecutor to investigate instances where police kill individuals in New York state,

see N.Y. Exec. Law § 70-b (McKinney); N.Y. Senate-Assembly Bill S2574-C,

A10609-C, 243rd N.Y. Leg. Sess., and enacted a new law requiring the recording

and reporting of demographic and geographic data related to policing, see N.Y.

Judiciary Law § 212(2)(v-1) (McKinney); N.Y. Senate-Assembly Bill S1830,

A10609, 243rd N.Y. Leg. Sess.




                                        6
        Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 12 of 17




Taken together, these new laws represent a decisive effort to hold abusive police

accountable by increasing public transparency over police records and police

tactics. The success of this effort is diminished by the type of protective order at

issue here.

      B. If the government amasses a thicket of protective orders like the one
         requested here, those orders will undercut New York’s recent police
         accountability reforms.

      The government requests a protective order that prevents defense counsel

from sharing with any third party, including other attorneys, any “internal law

enforcement reports” and “NYPD reports” turned over in discovery. Gov’t Letter

at 1; see also September 8, 2020, Government’s Proposed Protective Order,

Docket No. 21-1 (permitting disclosure of these documents only to witnesses,

defense counsel’s associates or employees “solely for purposes of defending this

action” (emphasis added)). This broad language could capture anything from

disciplinary records, which bear directly upon police misconduct, to lab reports and

probation forms, which may shed light on whether the police are adhering to rules

and policies governing the treatment of evidence in a criminal investigation. Thus,

to the extent this protective order covers records that contain evidence of either

police misconduct or harmful police practices, the government’s proposed

protective order is at cross-purposes with the Legislature’s recent transparency

laws. If, as the government has suggested it intends, applications for similar

                                         7
        Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 13 of 17




protective orders become a routine matter, the combined impact of broadly worded

protective orders like this one would be to vitiate New York’s decision to increase

transparency and accountability for abusive policing.

      The government’s letters in support of its request for a protective order here

offer little to distinguish this case from many others. The government instead

concedes that “this is not a complex case.” See Gov’t Mot. at 4. And, even on its

second motion (including an amended proposed order), the government does not

identify (nor offer to do so ex parte) any particularly sensitive investigative

techniques or ongoing criminal investigations that make this case different from

many others. Gov’t Letter 1–2. Rather, to support its contention that “law

enforcement interests” “might” be at stake, the government points simply to the

generalized risk of publicly disclosing “non-public documents” that “may reveal

the sources and methods law enforcement officers have used (and will continue to

use) to investigate criminal conduct, supervise probationers, question defendants,

and evaluate defendants before sentencing.” Id. at 2.

      This case is one of several in which the government has recently made

similar requests for protective orders governing police records. For example, in

one case, the government explained to Judge Nathan that the government had

recently decided to “prioritize [its] review of when a protective order might be

appropriate” and to “more aggressively” seek protective orders over police records

                                          8
        Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 14 of 17




and other discovery documents where needed. United States v. Fowlkes, 20 Cr.

00309 (AJN), Aug. 19, 2020, Tr. at 9:13–19. In another, roughly two weeks ago,

after reviewing a request for a broad protective order similar in scope to the one the

government previously sought here, Judge Gardephe noted that “[t]hese requests

for blanket protective orders are different than what I’ve seen before.” United

States v. Hoskins, No. 20 Cr. 399 (PGG), Aug. 28, 2020, Tr. at 5:21–6:3.

      If this Court grants the protective order the government has requested here,

without any further showing by the government regarding why the “law

enforcement reports” at issue must be kept confidential, the Court’s order will

serve as a precedent that will be cited by the government, and, if widely followed,

will do lasting damage to the New York State Legislature’s thoughtful effort to

ensure public access to police records. For example, if this Court grants the order,

even if the police reports in this case (or another case governed by a similar order)

contain evidence of abusive police tactics or other misconduct, the government’s

proposed protective order could prohibit defense counsel from providing that

information to other attorneys. Government’s Proposed Protective Order at 3

(permitting disclosure “solely for purposes of defending this action” to witnesses,

individuals retained by defense counsel, and defense counsel’s employees). Or, if




                                         9
            Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 15 of 17




the police reports at issue contain evidence relating to the credibility of an officer,

the government’s protective order could prohibit defense counsel from sharing that

information with another attorney representing a client who may be imprisoned

based on that same officer’s in-court testimony. Id. That result is directly contrary

to the Legislature’s efforts to increase public scrutiny of abusive policing tactics

and ensure accountability for police misconduct.

       To the extent the government is concerned with how defense counsel might

treat discovery, it bears noting that all attorneys are bound by New York State

Rules of Professional Conduct and Local Rules that prohibit the improper use of

discovery materials in the public sphere. See N.Y. St. R.P.C. Rule 4.4 (“[A]

lawyer shall not use means that have no substantial purpose other than to

embarrass or harm a third person or use methods of obtaining evidence that violate

the legal rights of such a person”); S.D.N.Y. Local Criminal Rule 23.1(a)

(prohibiting disseminating non-public discovery documents “if there is a

substantial likelihood that such dissemination will interfere with a fair trial or

otherwise prejudice the due administration of justice”); see also Fed. R. Crim. Pro.

49.1 (requiring counsel to redact personal identifying information from court

filings).

       It is true that even if this Court approves a protective order that covers

evidence of police misconduct, thanks to the repeal of 50-a, members of the public

                                          10
        Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 16 of 17




may still be able to request the police disciplinary records under New York’s

FOIL. N.Y. Pub. Off. Law § 86(6)(a). However, it is simply nonsensical, if the

very same records are available to the public through a FOIL request, that defense

counsel would be precluded from sharing discovery with those same members of

the public. Moreover, some of the people best positioned to discover misconduct

or abusive police tactics are defense attorneys, who are ethically obligated to

conduct a careful review of discovery records. See Model Rules of Prof’l Conduct

R. 1.3 (Diligence). Protective orders such as the one the government requests here

could not only prevent attorneys who discover abusive police tactics or misconduct

in the course of their work from disclosing that fact to others, but could also bar

them from even telling members of the public which records to request under

FOIL. The recent legislative reforms aimed at increasing transparency in law

enforcement would be undermined by the routine granting of protective orders

such as the one sought by the government in this case.

                                 CONCLUSION

      For the foregoing reasons, CCA respectfully requests that the Court deny the

government’s present application for a protective order in this case in consideration




                                         11
         Case 1:20-cr-00391-RA Document 26 Filed 09/18/20 Page 17 of 17




of the need for public scrutiny of records of police misconduct and abusive police

 practices.

Dated: New York, New York
       September 14, 2020

                                      MORVILLO ABRAMOWITZ GRAND
                                       IASON & ANELLO P.C.

                                      By: _____/s/ Brian A. Jacobs____________
                                             Brian A. Jacobs
                                             565 Fifth Ave
                                             New York, New York 10017
                                             Tel.: (212) 856-9600
                                             bjacobs@maglaw.com
                                             Counsel for the Center for Community
                                             Alternatives




                                         12
